EX-32.1 32.1 Certification of the Chief Executive Officer of Redfield Ventures, Inc pursuant to Section 906 of the Sarbanes Oxley Act of 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Redfield Ventures, Inc (the “Company”) for the quarter ended March 31, 2013 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), the undersigned Long Nguyen, Chief Executive Officer of Redfield Ventures, Inc, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 7, 2013 /s/Long Nguyen Long Nguyen Chief Executive Officer and Principal Accounting Officer
